
	

114 SRES 415 ATS: Congratulating the 2016 national champions, the Villanova Wildcats, for their win in the 2016 National Collegiate Athletic Association Division I Men's Basketball Tournament.
U.S. Senate
2016-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 415
		IN THE SENATE OF THE UNITED STATES
		
			April 6, 2016
			Mr. Casey (for himself and Mr. Toomey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the 2016 national champions, the Villanova Wildcats, for their win in the 2016
			 National Collegiate Athletic Association Division I Men's Basketball
			 Tournament.
	
	
 Whereas, on April 4, 2016, the Villanova Wildcats defeated the University of North Carolina Tar Heels by a score of 77 to 74 in the final game of the National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I Men's Basketball Tournament in Houston, Texas;
 Whereas the Villanova Wildcats hold 2 national men's basketball titles for winning NCAA championships in 1985 and 2016;
 Whereas junior forward Kris Jenkins scored the last-second, game-winning 3-point shot; Whereas the Villanova Wildcats shot 58.2 percent from the field during the tournament, the highest percentage since the 64-team bracket was introduced in 1985;
 Whereas the Villanova Wildcats had the largest margin of victory in any Final Four game, beating the Oklahoma Sooners by 44 points;
 Whereas senior guard Ryan Arcidiacono was named the Most Outstanding Player of the 2016 Final Four, averaging 15.5 points on 73-percent shooting in the 2 final games in Houston and providing the game-winning assist in the championship game;
 Whereas Jay Wright was named the Naismith Coach of the Year for the second time; Whereas during the 2015–2016 season, the Villanova Wildcats finished with a record of 35-5; and
 Whereas Villanova University is committed to the ideal of the student athlete and the education of the athletes of Villanova University, as evidenced by the presence of 5 seniors and 3 juniors on the roster of the Villanova Wildcats: Now, therefore, be it
	
 That the Senate— (1)congratulates and honors the Villanova University men’s basketball team and its loyal fans on the performance of the team in the 2016 National Collegiate Athletic Association Division I Men's Basketball Tournament; and
 (2)recognizes and commends the hard work, dedication, determination, and commitment to excellence of the players, parents, families, coaches, and managers of the team.
			
